DETAILED ACTION

This Office action is in response to Applicant’s amendment filed March 31, 2021.  Applicant has amended claims 1, 2, 4, 5 and 7.  Claim 3 has been cancelled.  Claims 8-24 remain withdrawn from consideration.  New claims 25-38 have been added.  Currently, claims 1, 2 and 4-38 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20201228.

The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 2 and 4-7 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mullee, US 2003/0024883, is maintained for the reasons of record.

The provisional rejection of claims 1, 2 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-15, 17 and 19-25 of copending Application No. 16/366,621 is maintained for the reasons of record.  Furthermore, the examiner notes that copending Application No. 16/366,621 has issued as U.S. Patent No. 10,884,338 on January 5, 2021.

The provisional rejection of claims 1, 2 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/519,004 is maintained for the reasons of record.

The provisional rejection of claims 1, 2 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/390,023 is maintained for the reasons of record. 

The provisional rejection of claims 1, 2 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/289,813 is maintained for the reasons of record.

The provisional rejection of claims 1, 2 and 4-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/273,323 is maintained for the reasons of record.

                                           NEW GROUNDS OF REJECTION

Election/Restrictions
Newly submitted claims 32-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Instant claims 32-37 are directed toward a non-elected invention made without traverse in the reply filed on December 10, 2020. 
s 32-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25-31 and 38 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mullee, US 2003/0024883.
Mullee, US 2003/0024883, discloses the purification of organic solvent fluids (see abstract).  It is further taught by Mullee that their chemical purification system purifies numerous organic solvents, such as ethyl lactate, n-butyl acetate, and cyclopentanone (see paragraph 38), that the organic solvent fluid is anhydrous, which is intended to refer to an organic solvent fluid having a water content lower than 1.0% by weight (see paragraph 39), that the ion-exchange media is rinsed with isopropyl alcohol to eliminate any water (i.e. the organic solvent fluid contains trace amounts of isopropyl alcohol; see paragraphs 40-43), and that a purification of an ethyl lactate solvent fluid resulted in a purified ethyl lactate sample containing 0.2 ppb of iron, less than 0.05 ppb of nickel, less than 0.05 ppb of chromium, and less than 0.05 ppb of lead (See Table 1 in Example I), per the requirements of the instant invention.  Specifically, note Examples I-III and Tables I-III.  Although Mullee is silent with respect to the boiling points of their organic solvents, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 25-31 and 38 are anticipated by over Mullee, US 2003/0024883.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the chemical liquid composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 25-31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,884,338.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,884,338 claims a similar chemical liquid comprising an organic solvent, such as propylene glycol monomethyl ether, atoms of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-22 of U.S. Patent No. 10,884,338), as required in the instant claims.  Therefore, instant claims 25-31 and 38 are an obvious formulation in view of claims 1-22 of U.S. Patent No. 10,884,338.

Claims 25-31 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/519,004 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-31 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/390,023 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/390,023 claims a similar chemical liquid comprising an organic solvent, such as propylene glycol monomethyl ether, impurity metals of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-24 of copending Application No. 16/390,023), as required in the instant claims.  Therefore, instant claims 25-31 and 38 are an obvious formulation in view of claims 1-24 of copending Application No. 16/390,023.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-31 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/289,813 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/289,813 claims a similar chemical liquid comprising an organic solvent having a boiling point lower than 200 degrees Celsius, such as propylene glycol monomethyl ether, impurity metals of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-33 of copending Application No. 16/289,813), as required in the instant claims.  Therefore, instant claims 25-31 and 38 are an obvious formulation in view of claims 1-33 of copending Application No. 16/289,813.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-31 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/273,323 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/273,323 claims a similar solution comprising an organic solvent, such as propylene glycol monomethyl ether, metal components of iron, chromium, nickel, and lead, an organic impurity, and 0.01-1% by weight of water (see claims 1-22 of copending Application No. 16/273,323), as required in the instant claims.  Therefore, instant claims 25-31 and 38 are an obvious formulation in view of claims 1-22 of copending Application No. 16/273,323.


Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive.
Applicant argues that Mullee, US 2003/0024883, does not teach or suggest in general a specific numerical value for the mass ratio of the content of the alcohol impurity to the total content of the organic impurity is 0.0001 to 0.5, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Mullee clearly discloses that the organic solvent fluid contains trace amounts of isopropyl alcohol (see paragraphs 40-43), which would inherently meet the mass ratio of the content of the alcohol impurity to the total content of the organic impurity of 0.0001 to 0.5 that is recited in the instant claims.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent No. 10,884,338 (copending Application No. 16/366,621) and copending Application Nos. 16/519,004, 16/390,023, 16/289,813 and 16/273,323 be held in abeyance until an indication of allowable subject matter in the instant application is identified.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 24, 2021